Citation Nr: 0213693	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  95-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for frostbite to the hands.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from July 1991 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded by the Board 
in April 1997 for further development; it was returned to the 
Board in August 2002.


FINDING OF FACT

The veteran does not have frostbite to the hands, or any 
residuals thereof.


CONCLUSION OF LAW

The veteran does not have frostbite to the hands, or any 
residuals thereof, that is the result of disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 
 
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided later in 
June 1995 with notice of the June 1995 rating decision which 
denied service connection for frostbite to the hands.  In 
response to his notice of disagreement with the June 1995 
rating decision, the veteran was provided with a statement of 
the case in August 1995 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of that issue.  The 
Board notes that the November 2001 supplemental statement of 
the case specifically provided the veteran with the 
implementing regulations of the VCAA.  The Board also notes 
that the veteran, at his February 1996 hearing, reported that 
he had not received any treatment for his claimed disability 
at any point after service.  The RO requested in June 1997 
that the veteran identify any source of post-service 
treatment for his disability, and he was informed that VA 
would obtain any VA or private medical records identified by 
the veteran; he did not respond to the letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran was requested to identify relevant 
sources of treatment for his disability, but that he has 
denied receiving any treatment for the disability since 
service.  The Board notes that the veteran has suggested that 
his service medical records are incomplete, in that they do 
not record visits to various field medics in Germany for 
frostbite.  The record reflects that following the Board's 
April 1997 remand, the RO contacted the National Personnel 
Records Center (NPRC) to obtain any additional service 
medical records for the veteran.  The NPRC responded in 
October 1997 that no additional records for the veteran were 
on file, and suggested that the RO contact VA's Service 
Medical Records Center.  In February 2001, VA's Records 
Management Center indicated that no records for the veteran 
were available, and indicated that the RO's request for 
additional service medical records was being forwarded to the 
U.S. Army Reserve Personnel Command; that agency thereafter 
responded that the veteran's records were in VA's possession.  
The Board notes that the veteran has indicated on several 
occasions that he doubts any additional service medical 
records are actually available, and that he has requested 
that VA's search for any such records be discontinued.  The 
Board notes that the veteran was contacted by the RO in 
October 1999 and requested to provide any service medical 
records in his possession.  Under the circumstances, the 
Board finds that adequate efforts to secure any service 
medical records for the veteran have been undertaken, and 
that further delay of the appellate process for the purpose 
of again attempting to obtain additional service medical 
records is not warranted. 

The Board notes that the veteran, at his February 1996 
hearing, indicated that he would obtain statements from 
service comrades regarding treatment in service for 
frostbite; he has not done so.  The Board notes that there is 
no indication, in any event, that the veteran's service 
comrades are qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Moreover, and as will be discussed in further 
detail below, there is no post-service medical evidence 
demonstrating that the veteran currently has any residuals of 
frostbite to his hands.

The Board additionally notes that the veteran was afforded a 
VA examination in connection with the instant appeal in 
December 1997.  The veteran and his representative have 
contended that the examination report is inadequate in that 
the examination was short, and in that the examiner's opinion 
unsupported by "clinical tests".  The Board points out, 
however, that the examination was conducted by a physician 
who had reviewed the veteran's medical files and taken his 
history, and that the physician was instructed to perform any 
testing deemed necessary by him.  Moreover, the 
representative has not identified the "clinical tests" the 
examiner purportedly failed to conduct, and in any event, 
there is no indication that either the veteran or his 
representative is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  See 66 Fed. Reg. 45,620, 45,630 (to be codified at 
38 C.F.R. § 3.159(a)(1)).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In other words, the Board finds the lay 
assertions of the veteran and his representative as to the 
adequacy of the December 1997 examination to be unpersuasive.  
The Board has reviewed the December 1997 examination report 
carefully, and has found nothing to suggest that the 
examination is incomplete or otherwise inadequate for the 
purposes of adjudicating the instant claim.

The record reflects that the veteran's representative, in an 
August 2002 statement, requested remand of the case in 
accordance with Goss v. Brown, 9 Vet. App. 109 (1996).  
Unfortunately, he did not provide an explanation as to why 
Goss requires remand of the instant claim, and it is not 
otherwise apparent to the Board that a remand is warranted in 
light of any holding in Goss.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records show that in January 1994, the 
veteran presented with complaints of frostbite affecting his 
left hand while running; he reported a history of frostbite 
in 1992.  His current complaints included numbness affecting 
the third finger of his left hand, and the examiner noted 
that the veteran had a tingling pain in the finger, with loss 
of feeling in that area.  The veteran was referred for 
further evaluation with an assessment of questionable 
frostbite.  On further evaluation, the examiner noted that 
the veteran's left hand complaints had resolved.  On physical 
examination, the veteran's left hand was neurovascularly 
intact, with full range of motion and no discoloration.  The 
examiner diagnosed left hand paresthesia due to cold, and the 
veteran was prescribed hand warming glove inserts, available 
at local hardware stores.  The service medical records are 
entirely negative for any similar complaints regarding the 
veteran's hands, and are negative for any diagnosis of 
frostbite.  

The veteran was afforded a VA examination in November 1994, 
at which time physical examination of his skin was 
unremarkable, and examination of the extremities showed no 
clubbing, cyanosis or edema. 

In several statements on file and at a February 1996 hearing 
before a hearing officer at the RO, the veteran contends that 
he experienced frostbite to his hands while stationed in 
Germany in November or December 1992.  He indicates that his 
hands became numb at that time, but that when he went to sick 
call, he was told nothing could be done except to use warmer 
gloves.  The veteran suggests, however, that his treating 
service physician found evidence of frostbite, although he 
was never transferred to a hospital for treatment.  The 
veteran indicates that he experienced a recurrence of his 
symptoms while on a run in Texas, and that he was told to buy 
warmer gloves.  The veteran reports that since service, he 
has experienced recurrences of his symptoms, and has noticed 
the presence of increased sensitivity of his hands to cold.  
He notes, however, that he experiences no symptoms unless 
there is exposure to cold.  The veteran testified that his 
January 1994 symptoms in service were due to frostbite, and 
that discoloration was present at that time.

The veteran was afforded a VA examination in December 1997, 
at which time he reported experiencing pain in his fingertips 
with exposure to extreme cold; he denied any other 
precipitating conditions.  The veteran denied any post-
service treatment and denied using any medication for his 
symptoms.  He noted that his symptoms in service would 
resolve with the return to a warm environment.  The examiner 
noted that on the day of the examination, it was 
approximately 40 degrees, but the veteran nevertheless denied 
any symptoms.  He also denied any periods of tissue loss, 
history of amputation, signs of Raynaud's phenomenon, chronic 
pain, ulceration of the skin, edema, color changes in the 
skin, or skin thickening or excess sweating.

On physical examination, no skin abnormalities were evident; 
the veteran's hands were warm and of normal color, without 
edema, atrophy, ulceration or skin loss.  There was normal 
hair growth.  His nails were normal, as was motor function, 
with no evidence of stiffness, decreased range of motion or 
decreased grip.  Vascular and Doppler examinations were 
normal.  The examiner concluded, based on the veteran's 
medical records, his report of history, and the results of 
the physical examination, that there was no objective 
evidence of true frostbite, but rather episodes of 
paresthesia in the fingertips consistent with extremely cold 
weather.  He noted that there was no evidence of residual 
abnormalities from those prior episodes in service, and that 
there was no current evidence of disability, other than 
numbness and pain affecting the fingertips in extreme cold.  
However, the examiner indicated that there was no evidence 
that the referenced pain and numbness was due to any 
pathology, but rather that the symptoms were within the 
normal spectrum of cold sensitivity experienced by some 
people more than others.  He emphasized that the physical and 
vascular examinations of the veteran were normal.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence of Raynaud's disease 
during wartime service may be presumed if it is manifested to 
a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Although service medical records show that the veteran was 
treated in January 1994 for left hand symptoms which were 
initially assessed as possible frostbite, further evaluation 
at that time revealed not only that the veteran's reported 
symptoms resolved within three hours, but that the left hand 
was neurovascularly intact, with no discoloration or other 
indicia of impairment, and the final diagnosis was left hand 
paresthesia due to cold.  In other words, the examiner found 
only that the veteran experienced paresthesia from prolonged 
exposure of the left hand to cold, but did not diagnose any 
injury to the hand resulting from that exposure.  Although 
the veteran maintains that his left hand was in fact 
discolored at the time of his examination, the Board finds 
that the January 1994 examiner's specific finding that 
discoloration was absent is of greater probative value than 
the veteran's recollection many years after the event.  In 
addition, although the veteran reported in January 1994 that 
he had experienced frostbite on an earlier occasion in 
service, the service medical records are negative for any 
findings or diagnosis of frostbite, or any identifiable 
residuals thereof.  

Moreover, there is no post-service medical evidence of 
frostbite, frostbite residuals, or any other residuals of a 
cold injury.  The veteran has not received any treatment for 
his claimed frostbite residuals since service, and he was 
afforded a VA examination in December 1997 for the specific 
purpose of determining whether he has any service-related 
residuals of frostbite.  The examiner essentially concluded 
that the veteran has no evidence of frostbite or frostbite 
residuals, and instead only has a sensitivity in his hands to 
extreme cold that is within the normal variation of 
sensitivity present in the population, and which does not 
represent a disability.

In sum, there is no medical evidence demonstrating that the 
veteran experienced frostbite or frostbite residuals 
affecting his hands in service, or showing that he currently 
has frost bite, frostbite residuals, or any other residuals 
of a cold injury affecting his hands.  The only evidence in 
the instant case supportive of the veteran's claim consists 
of the lay statements of the veteran himself.  However, as 
there is no indication that the veteran is qualified through 
education, training or experience to offer medical diagnoses, 
as a layperson his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (to be codified at 38 C.F.R. § 3.159(a)(1)).  
Moreover, while the veteran alleges that he was told in 
service that there was evidence of frostbite affecting his 
hands, his account of what his physicians purportedly said, 
filtered as it is through the sensibilities of a layperson, 
do not constitute competent medical evidence.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the evidence does not show that the veteran 
currently has frostbite, frostbite residuals, or any other 
residuals of a cold injury, his claim for the above 
disability must be denied.


ORDER

Entitlement to service connection for frostbite to the hands 
is denied.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

